Citation Nr: 0613552	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  02-21 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
May 17, 1987 rating decision that granted service connection 
and assigned an initial 20 percent rating for residuals of a 
cervical spine fracture; and granted secondary service 
connection and assigned 20 percent ratings, each, for right 
and left upper extremity neuropathy; and granted secondary 
service connection and assigned a 10 percent rating, each, 
for right and left lower extremity neuropathy.

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbar muscle strain.

3.  Entitlement to an initial rating in excess of 10 percent 
for a right ankle disability.

4.  Entitlement to an increased rating for residuals of a 
cervical spine fracture, currently evaluated as 20 percent 
disabling.

5.  Entitlement to service connection for sleep apnea claimed 
as secondary to service-connected physical or psychiatric 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The veteran served on active duty from June 1982 to June 
1986.

This appeal to the Board of Veterans' Appeals (Board) arises, 
in part, from a July 2002 rating decision in which the RO, 
inter alia, determined that there was no clear and 
unmistakable error (CUE) in a May 7, 1987 rating decision; 
denied a rating in excess of 20 percent for residuals of a 
cervical spine fracture; denied Dependents' Educational 
Assistance; and granted service connection and assigned an 
initial 10 percent rating, each, for low back strain and for 
right ankle disability, effective March 8, 2001.  In August 
2002, the veteran filed a notice of disagreement (NOD) with 
the CUE determination, the denial of an increased rating for 
residuals of a cervical spine fracture, and the initial 
rating assigned for low back strain.  In November 2002, the 
RO issued a statement of the case (SOC).  In December 2002, 
the veteran filed a substantive appeal as to the 
aforementioned issues, and also expressed his disagreement 
with the initial rating assigned for right ankle disability.  
In June 2004, the RO issued a SOC as to the rating for right 
ankle disability in June 2004 and the veteran filed a 
substantive appeal in July 2004.  

The Board has characterized the claims for higher initial 
ratings following the grants of service connection in light 
of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (claims for higher initial ratings are 
not to be construed as claims for increased ratings for 
already service-connected disability).  

In a July 2003 rating decision, the RO granted Dependents' 
Education Assistance (DEA).  Since that decision represents a 
full grant of the benefit sought with regard to DEA, it is no 
longer before the Board for consideration.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1977).

This appeal also arises from a September 2003 rating decision 
that denied service connection for sleep apnea.  The veteran 
filed an NOD in January 2004, the RO issued an SOC in June 
2004, and the veteran filed a substantive appeal in July 
2004.

The Board's decision on the claim of CUE in the May 7, 1987 
rating decision is set forth below.  The remaining matters on 
appeal-claims for an increased rating for residuals of a 
cervical spine fracture, and for higher initial ratings for 
lumbar muscle strain and for right ankle disability, as well 
as the claim for service connection for sleep apnea-are 
addressed in the remand following the order.  Those matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim of whether there was CUE in a May 7, 
1987, RO decision has been accomplished.

2.  In a May 7, 1987 rating decision, the RO, effective June 
24, 1986, granted service connection and assigned an initial 
20 percent rating for residuals of a cervical spine fracture; 
granted secondary service connection and assigned a 20 
percent rating, each, for right and for left upper extremity 
neuropathy; and granted secondary service connection and 
assigned a 10 percent rating, each, for right and for left 
lower extremity neuropathy.  The veteran did not appeal any 
of the RO's determinations.

3.  The veteran has not established, without debate, that the 
correct facts, as they were then known, were not before the 
RO on May 7, 1987, or that the RO ignored or incorrectly 
applied the applicable statutory and regulatory provisions 
existing at the time, and that, but for any such alleged 
error, the outcome of the decision would have been different.


CONCLUSION OF LAW

The May 7, 1987 rating decision in which the RO, for purposes 
of evaluating the veteran's service-connected residuals of a 
cervical spine fractures and secondary conditions, assigned 
separate ratings for orthopedic and neurological 
manifestations, did not involve CUE.  38 U.S.C.A. § 355 (West 
1982 & Supp. 1986); 38 C.F.R. Part 4 (1987); 38 C.F.R. 
§§ 1151, 7105 (West 2002); 38 C.F.R. § 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed, in Board 
decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001)), 
or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 
(2002)).  As noted in Livesay, clear and unmistakable error 
claims are not conventional appeals, but rather are requests 
for revision of previous decisions.  A claim based on clear 
and unmistakable error is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging clear and unmistakable error is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178- 
179.  Moreover, that litigant has the burden of establishing 
such error on the basis of the evidence then of record.  Id.

The Board finds that, because the veteran has been notified 
of the legal authority governing his CUE claim and the 
reasons for the denial of the claim, and the record includes 
the extant relevant evidence, any pre-VCAA duties to notify 
and assist have been met.  Hence, the claim is ready to be 
considered on the merits.


II.  Analysis

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  
However, if the evidence establishes clear and unmistakable 
error, the prior decision will be reversed and amended.

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).

The Court has also stated that a clear and unmistakable error 
is a very specific and rare kind of "error."  It is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40,43-44 (1993).

In the May 7, 1987, rating decision at issue, the RO granted 
service connection for residuals of a cervical spine fracture 
and assigned a 20 percent rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285-5290 (1987), indicating the 
fracture residuals were rated on the basis of limitation of 
motion of the cervical spine.  The RO also granted service 
connection secondary to the cervical spine fracture, and 
assigned separate ratings, as indicated above, for 
neurological manifestations deemed to be secondary to the 
cervical spine fracture:  a 20 percent rating, each, for 
right and for left upper extremity neuropathy, and a 10 
percent rating, each, for right and left lower extremity 
neuropathy.  The combined rating for all of these 
disabilities was 60 percent.

The RO's decision reflected its consideration of the 
veteran's service medical records and a December 1986 VA 
examination report, and resulted in separate ratings for 
orthopedic and neurological findings.  The only post-service 
medical evidence consisted of the December 1986 VA 
examination report that revealed neurological deficits in all 
four extremities as well as neck stiffness and limitation of 
motion of the cervical spine.  Physical examination of the 
neck did not reveal musculoskeletal deformity, but x-rays of 
the cervical spine did reveal deformity at C5-C6 disc space.  

The Board finds that the evidence before the RO at the time 
of the May 7, 1987, rating decision reasonably supports the 
decision, and that the decision reached was consistent with 
extant governing legal authority.  Under 38 U.S.C.A. § 355 
(West 1982 & Supp. 1986)) (now 38 U.S.C.A. § 1155 (West 
2002)), disability evaluations are determined by comparing 
the veteran's present symptomatology with criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155.  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 (1987 
and 2004).

The veteran, through his representative, contends that the RO 
erred by rating each disability separately.  He also points 
out that it is unclear if the 20 percent awarded for 
limitation of motion of the cervical spine was based solely 
on moderate limitation of motion under Diagnostic Code 5290 
or whether 10 percent was apportioned for slight limitation 
of motion and the other 10 percent apportioned for 
demonstrable deformity of the vertebral body, as suggested by 
the note under Diagnostic Code 5285, thus resulting in a 
combined rating of 20 percent.

The veteran further contends that the correct application of 
the rating criteria was to rate the neurological damage 
associated with all four extremities and the cervical spine 
fracture under Diagnostic Code 5293, intervertebral disc 
syndrome with the assignment of a 60 percent rating and an 
additional 10 percent based on the note contained in 
Diagnostic Code 5285.  Hence, the method of rating the 
disabilities, as proposed by the veteran, would result in a 
combined rating of 70 percent and afford him a greater 
benefit that the combined 60 percent rating effected by the 
May 7, 1987 rating decision.

However, upon a close review of the relevant examination 
report and the pertinent legal authority then in effect, the 
Board finds that the action proposed by the veteran is 
without legal merit.  Pursuant to Diagnostic Code 5285, when 
the criteria for 100 percent or 60 percent are not met, 
vertebral fracture is rated in accordance with limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of vertebral body.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (1987).  The December 1986 examination did not reveal 
demonstrable deformity of the vertebral body in the cervical 
spine.  In fact, the physical examination found no deformity.  
Notably, only deformity found was in the disc space and not a 
vertebral body.  Thus, there was no basis upon which the RO 
would have based the 20 percent rating on slight limitation 
of motion and demonstrable vertebral deformity.

Moreover, assignment of separate ratings under Diagnostic 
Codes 5285 and 5293 would be contrary to the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (1987 and 2004).  In this 
regard, both diagnostic codes contemplate limitation of 
motion, and the award of separate ratings for the same 
manifestations is precluded.  Id. [Parenthetically, the Board 
notes that VA's General Counsel later issued a precedent 
opinion to the effect that Diagnostic Code 5293 contemplates 
limitation of motion.  See VAOPGCPREC 36-97, 63 Fed. Reg. 31, 
262 (1998).  While that precedent opinion had not been issued 
at the time of the rating decision under consideration, it is 
illustrative as an interpretation of an existing diagnostic 
code-the same version of which was in effect on May 7, 
1987.]

While the veteran may argue that 10 percent is warranted 
based on demonstrable deformity of a vertebral body, there is 
no legal basis for applying this portion of the code without 
considering limitation of motion or muscle spasm.  The 
relevant portion of the rating criteria under Diagnostic Code 
5285 clearly provides that vertebral fracture must also be 
rated on the basis of limitation of motion or muscle spasm 
with an additional 10 percent for demonstrable deformity of 
vertebral body.  As shown by the wording in the criteria, 
demonstrable vertebral deformity is rated in conjunction with 
limitation of motion or muscle spasm.

Under these circumstances, the Board finds that the veteran 
simply has not established, without debate, that the correct 
facts, as they were then known, were not before the RO or 
that the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at the time, and 
that, but for any such alleged error, the outcome of the 
decision would have been different.

Accordingly, the Board concludes that the May 7, 1987 rating 
decision in which the RO granted service connection and 
assigned a 20 percent rating for residuals of a cervical 
spine fracture, and assigned separates ratings for each 
neurological disability affecting each upper and lower 
extremity, was not clearly and unmistakably erroneous.


ORDER

As CUE in the May 7, 1987 rating decision has not been 
established, the appeal as to that issue is denied.  


REMAND

The Board finds that additional development is necessary 
before it considers the claims for higher initial ratings for 
lumbar muscle strain and residuals of a right ankle 
disability, the claim for an increased rating for residuals 
of cervical spine fracture, and the claim for service 
connection for sleep apnea as secondary to service-connected 
disabilities.

As regards the lumbar and cervical spine disabilities, the 
Board points out that, effective September 26, 2003, VA 
revised the criteria for evaluating diseases and injuries of 
the spine.  See 38 C.F.R. Part 4 (2004).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, VA has a duty to adjudicate the claim 
only under the former criteria for any period prior to the 
effective date of the new provisions, and to consider the 
revised criteria for the period beginning on the effective 
date of the new provisions.  See Wanner v. Principi, 17 Vet. 
App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003). 

The RO has adjudicated the veteran's lumbar muscle strain and 
residuals of a cervical spine fracture claims based on the 
former schedular criteria.  However, the RO has not 
adjudicated the claims in light of the revised criteria; 
hence, the veteran has not been notified of the changes in 
the rating criteria, nor has he been afforded any opportunity 
to present relevant argument.  Under these circumstances, and 
for due process reasons, a remand of these matters is 
warranted.  

The claims file also reflects that there are outstanding 
medical records that may be pertinent to one or more claims 
remaining on appeal.  In March 2001, the veteran informed the 
RO that he received treatment for all of his disabilities at 
the Boston VA Medical Center (VAMC).  While the veteran's 
representative submitted treatment records from the Bedford 
VAMC shortly thereafter, there is no evidence that the RO 
ever attempted to obtain treatment records from the VA 
medical facility in Boston.  Similarly, in a statement dated 
in June 2003, the veteran's representative noted that the 
veteran received treatment for sleep apnea at the VAMCs in 
Boston, West Roxbury, and Brockton from January 2002 to the 
present.  Since records generated by VA facilities are within 
the Secretary's control, and could reasonably be expected to 
be part of the record, they are deemed to be constructively 
part of the record on appeal and must be obtained.  Dunn v. 
West, 11 Vet. App. 462, 466 (1998).

To ensure that all due process requirements are met with 
respect to each of the claims on appeal, the RO should also 
give the veteran another opportunity to present information 
and/or evidence pertinent to each claim for increase.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for the veteran to undergo 
any examination(s), if warranted) prior to adjudicating the 
claims remaining on appeal.  In adjudicating each claim for a 
higher initial rating, the RO should specifically address 
whether "staged rating" (assignment of different ratings 
for distinct periods of time, based on the facts found), 
pursuant to Fenderson, is warranted.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the VAMCs 
and outpatient clinics in Boston, West 
Roxbury, and Brockton records of 
treatment of the veteran's cervical 
spine, low back, right ankle, and sleep 
apnea from March 2000 to the present, 
following the current procedures of 
38 C.F.R. § 3.159 (2004).  All records 
and/or responses received should be 
associated with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for the veteran to 
undergo examination(s), if appropriate), 
the RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.  
In adjudicating each claim for a higher 
initial evaluation, the RO must document 
its specific consideration of whether 
"staged rating" pursuant to the Fenderson 
decision, cited to above, is warranted.

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe. 
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


